Citation Nr: 1743715	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  13-21 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent for traumatic brain injury (TBI), and a rating in excess of 70 percent since November 9, 2015.

2.  Entitlement to an initial rating in excess of 10 percent for hypertension.

3.  Entitlement to an initial compensable rating for tension headaches, status post-head injury. 

4.  Entitlement to an initial rating in excess of 10 percent for post-traumatic stress disorder (PTSD), and a rating in excess of 50 percent since November 9, 2015.

5.  Entitlement to an initial rating in excess of 10 percent for hypopituitarism.

6.  Entitlement to an effective date earlier than July 10, 2012 for hypopituitarism.




REPRESENTATION

Appellant represented by:	John Berry, Attorney


ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Marine Corps from May 1990 to May 2010.

These matters are before the Board of Veterans' Appeals (Board) on appeal from August 2010, September 2010, December 2011, and October 2013 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board remanded the issues of hypertension, TBI, PTSD, tension headaches, and hypopituitarism, in August 2015 in order to consider newly submitted evidence from the Veteran, and issue a Statement of the Case (SOC).

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).





FINDINGS OF FACT

1.  Prior to November 9, 2015, the Veteran's TBI manifested with cognitive impairment, including mild impairment of memory, decreased attention, and difficulty concentrating.  Since November 9, 2015, the Veteran's TBI manifested with symptoms such as cognitive impairment, neurobehavioral effects, and mildly impaired judgment.   

2.  The Veteran had diastolic pressure predominantly 120 or more.  

3.  Resolving the benefit of the doubt in favor of the Veteran, his headaches manifested with characteristic prostrating attacks averaging once a month over the last several months.

4.  Prior to November 9, 2015, the Veteran's PTSD manifested with symptoms of occupational and social impairment with reduced reliability and productivity.  Since November 9, 2015, his PTSD manifested with occupational and social impairment with deficiencies in most areas.

5.  The Veteran's hypopituitarism has manifested with overall mild symptomatology, including a requirement of continuous medication for control of symptoms.

6.  The Veteran initially filed his claim for service connection for hypopituitarism on July 10, 2012, which is the date entitlement to the benefit arose.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for a TBI prior to November 9, 2011, and in excess of 70 percent since November 9, 2011 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3,321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8045 (2016).

2.  Prior to November 9, 2015, the criteria for entitlement to a rating of 40 percent, but no higher, for hypertension have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.159, 4.1- 4.3, 4.7, 4.10, 4.119, Diagnostic Code 7101 (2016).

3.  The criteria for an initial rating of 10 percent, but no higher, for service-connected headaches have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.124a, Diagnostic Codes 8045-8100 (2016).

4.  The criteria for an initial rating of 50 percent, but not higher, for PTSD prior to November 9, 2015, and a rating of 70 percent, but not higher, since November 9, 2015 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2016).

5.  The criteria for entitlement to a rating in excess of 10 percent for service-connected hypopituitarism have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1- 4.3, 4.7, 4.10, 4.119, Diagnostic Code 7905 (2016).

6.  The criteria for an earlier effective date for the grant of service connection for hypopituitarism have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.157, 3.159, 3.340, 3.341, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA Notice

VA has completed the necessary steps in order to meet its duties to notify and assist in this case.  The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board also finds that the August 2015 remand directives have been substantially complied with.  Stegall v. West, 11 Vet. App. 268 (1998).
 

II.  Increased Ratings

Disability ratings are determined by application of a ratings schedule which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2016).  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).  However, pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2013); see Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered.  In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2 (2016).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the veteran.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, 6 Vet. App. at 465.  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.159; see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim on appeal.

A.  TBI

The Veteran contends that the residuals associated with his TBI are entitled to a rating in excess of 40 percent prior to November 9, 2015, and in excess of 70 percent thereafter.  After a thorough review of the medical and lay evidence of record, the Board finds that the Veteran is not entitled to increased evaluations for either of those periods. 

The current version of Diagnostic Code 8045 states that there are three main areas of dysfunction that may result from a TBI and have profound effects on functioning: cognitive (which is common in varying degrees after a traumatic brain injury), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  See 38 C.F.R. § 4.124 , Diagnostic Code 8045. 

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others. In a given individual, symptoms may fluctuate in severity from day to day.  VA is to evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified."

Subjective symptoms may be the only residual of a TBI or may be associated with cognitive impairment or other areas of dysfunction.  Subjective symptoms that are residuals of a TBI, whether or not they are part of cognitive impairment, should be evaluated under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified."  However, VA is to separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table.

VA is to evaluate emotional/behavioral dysfunction under 38 C.F.R. § 4.130 (schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified." 

VA is to evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code:  Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.

The preceding list of types of physical dysfunction does not encompass all possible residuals of a TBI.  For residuals not listed in 38 C.F.R. § 4.124a, Diagnostic Code 8045 that are reported on an examination, VA is to evaluate under the most appropriate diagnostic code.  Each condition is to be evaluated separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under 38 C.F.R. § 4.25 the evaluations for each separately rated condition. 

The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.

Diagnostic Code 8045 instructs that VA should consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc. 

The table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" contains 10 important facets of a traumatic brain injury related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total." However, not every facet has every level of severity.  The consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  A 100 percent evaluation is assigned if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," the overall percentage evaluation is assigned based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, a 70 percent evaluation is assigned if 3 is the highest level of evaluation for any facet.

The current version of Diagnostic Code 8045 contains the following notes:

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet. 

Note (4): The terms "mild," "moderate," and "severe"" traumatic brain injury, which may appear in medical records, refer to a classification of a traumatic brain injury made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under Diagnostic Code 8045.

Note (5): A veteran whose residuals of a traumatic brain injury are rated under a version of 38 C.F.R. § 4.124a, Diagnostic Code 8045, in effect before October 23, 2008 may request review under Diagnostic Code 8045, regardless of whether his disability has worsened since the last review.  VA will review that veteran's disability rating to determine whether the veteran may be entitled to a higher disability rating under Diagnostic Code 8045.  A request for review pursuant to this note will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.  For the purposes of determining the effective date of an increased rating awarded as a result of such review, VA will apply 38 CFR § 3.11, if applicable.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (effective October 23, 2008).

Diagnostic Code 8045 provides for the evaluation of TBI, with the three main areas of dysfunction that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045.

Ratings for cognitive impairment and other residuals of traumatic brain injury not otherwise classified are based on a table of 10 important facets related to cognitive impairment and subjective symptoms.  A 100 percent evaluation is assigned if "total" is the level of evaluation for one or more facets.  If no facet is "total," then the overall percentage evaluation is based on the highest facet.  A 70 percent evaluation is assigned if "3" is the highest level of evaluation for any facet.  If the highest level of evaluation for any facet is "2," then the appropriate disability rating is 40 percent.  A 10 percent evaluation is warranted when the highest level of evaluation for any facet is "1."  Finally, a noncompensable  rating is assigned when the level of the highest facet is "0."  Id. 

Emotional/behavioral dysfunction is evaluated under the schedule of ratings for mental health disorders when there is a diagnosis of a mental health disorder as is applicable in this case.  Physical and neurological dysfunction is evaluated under the separate appropriate diagnostic code if available, or otherwise under Diagnostic Code 8045 as long as there is not more than one evaluation.  Id.

At the outset, the Board notes that the Veteran is separately service connected for headaches, hypopituitarism, and PTSD as residuals of his TBI.  Each condition has been separately diagnosed and rated, and symptoms of those disabilities may not be further considered in the Veteran's TBI evaluation in order to avoid pyramiding.  The Veteran also already receives special monthly compensation for loss of use of a creative organ.

In August 2009, the Veteran's service treatment records indicate assessment of his TBI.  The Veteran stuttered in the evaluation, with normal voice quality and control.  His cranial nerves were not impaired.  There was no decreased response to tactile stimulation.  The motor examination was normal, as well as muscle bulk, muscle tone, and strength.  There was some impaired coordination and balance.  Gait and stance were normal, as were reflexes.

In a May 2010 TBI assessment, the Veteran did not demonstrate difficulties in goal setting, planning, organization, or problem solving.  He had delayed processing of information.  He demonstrated objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions.  His judgment was normal.  His social interaction was routinely appropriate.  He was always oriented to person, time, place, and situation.  Motor activity was normal.  Visual spatial orientation was normal.  The Veteran had one or more neurobehavioral effects that did not interfere with workplace interaction or social interaction.  He was able to communicate by spoken and written language, as well as comprehend both.  His consciousness was normal.  

In September 2010, the Veteran's wife submitted a lay statement attesting to his stutter, headaches, balance issues, fatigue, memory loss, and delayed processing attributable to his TBI.

In a November 9, 2015 examination, the Veteran demonstrated objective evidence on testing of moderate impairment of memory, attention, concentration, or executive functions resulting in moderate functional impairment.  He demonstrated mildly impaired judgment.  Social interaction was occasionally inappropriate.  He was always oriented as to time, person, place, and situation.  Motor activity was normal.  His visual spatial orientation was mildly impaired.  Subjective symptoms did not interfere with work.  He exhibited one or more neurobehavioral effects that occasionally interfered with workplace interaction, social interaction, or both, but did not preclude them.  The Veteran's communication was occasionally impaired, and his consciousness was normal. 

While the Veteran believes that his TBI residuals warrant a higher evaluation for the entire period on appeal, the Board finds that the RO appropriated rated his symptoms from the date of his initial claim.  Lay persons are competent to testify to observable symptoms of a condition, but they is not competent to draw medical conclusions regarding the overall symptomatology and severity.  As TBI residuals are rated based upon the highest evaluation in a single category of cognitive, physical, and neurological dysfunction, a competent medical opinion is required.  The Board places more probative weight on the medical evidence of record in determining overall objective severity of his TBI residuals through the duration of the claim.

In the instant case, the highest evaluation the Veteran received was a "2" for objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions in May 2010.  The medical evidence of record around that time does not offer indications of increased symptomatology not captured by the examination that would warrant a "3" in any category.  However, in November 2015, the Veteran's examination revealed worsening symptomatology, particularly in objective evidence on testing of moderate impairment of memory, attention, concentration, or executive functions resulting in moderate functional impairment.  This worsening of symptoms warranted a "3" rating in that category, leading to the increase in the Veteran's overall evaluation to 70 percent.  A higher rating is not warranted as there is not a total impairment in one or more facets as assessed by the examiner.  Furthermore, consideration of symptoms attributed to PTSD in the rating for TBI is inappropriate as consideration of these mood and/or behavioral symptoms would be considered pyramiding.  See 38 C.F.R. § 4.14 (the evaluation of the same disability under various diagnoses is to be avoided).

The Board has considered whether an inclusive evaluation of all of the Veteran's TBI residuals would afford a higher rating.  In the present case, the Veteran receives the highest evaluation possible through rating each residual of his TBI separately.  As a result of this decision, his initial ratings for hypertension, headaches, and PTSD, as discussed below, receive an increased initial rating.  The TBI and its residuals when rated separately afford the Veteran an initial 80 percent rating without consideration of his additional disabilities.  That rating increases to 100 percent in November 2015 with increased evaluations for his TBI and PTSD.  If the Board were to look solely at the TBI without separate evaluations for residuals, the Veteran would, at most, receive an initial rating of either 40 or 70 percent as the TBI would not, in any category, receive a total level of impairment rating.  When considering the worsening symptoms in November 2015, the Veteran still would not likely receive a total impairment rating, but most likely a 70 percent.  Even if he did receive a total impairment rating effective November 2015, that rating would not be higher than that of the separately evaluated residuals, as the maximum percentage awarded for a TBI is 100 percent.  When considering separate residuals, the overall evaluation may rise past that 100 percent level.  As such, the Veteran receives the most benefit by evaluating his TBI residuals separately, and not as an inclusive rating for his TBI as a whole.

As the probative evidence of record weighs against an increased evaluation, the benefit of the doubt rule need not be applied.  The Board finds that the Veteran is not entitled to an increased evaluation for TBI residuals through the duration of the claim.
 

B.  Hypertension

The Veteran contends that he is entitled to an initial rating in excess of 10 percent for his hypertension.  After a thorough review of the evidence, the Board finds that the Veteran is entitled to a 40 percent rating for the entire appeal period.

The Veteran's hypertension is initially rated at 10 percent under Diagnostic Code 7101, which pertains to hypertensive vascular disease (hypertension and isolated systolic hypertension).  Diagnostic Code 7101 provides for a 10 percent rating where diastolic pressure is predominantly 100 or more; systolic pressure is predominantly 160 or more; or where an individual has a history of diastolic pressure that is predominantly 100 or more which requires continuous medication for control.  A 20 percent rating may be assigned with diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  Diastolic pressure of 120 or more is rated as 40 percent disabling and a maximum 60 percent rating is warranted for diastolic pressure of 130 or more.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (2016).  Where the criteria for a compensable rating under a diagnostic code are not met, and the schedule does not provide for a zero percent rating, as in Diagnostic Code 7101, a zero percent evaluation will be assigned when the required symptomatology is not shown.  38 C.F.R. § 4.31 (2016).

In December 2009, blood pressure readings for the right arm were as follows: 151/101, 155/108, 160/107.  Readings for the left arm were as follows: 152/97, 151/103.  In a March 2010 blood pressure report, the Veteran's blood pressure was summarized as: October 2009 (168/130), December 2009 (142/122), January 2010 (146/126), February 2010 (140/132), and March 2010 (150/124).

In an October 2011 VA examination, the Veteran's blood pressure was noted as: 140/102, 143/97, 150/97.  The examiner noted that the Veteran requires continuous medication for control of his hypertension.

In a subsequent blood pressure report, the Veteran's readings were: November 2011 (162/134), February 2012 (140/122), January 2013 (168/130, 160/126), February 2013 (148/130), and August 2013 (164/132).

In a November 2015 VA examination, the examiner noted that there was no history of diastolic readings over 100.  Blood pressure at the time was: 140/78, 144/82, and 146/84.

The Veteran's blood pressure readings prior to the November 2015 VA examination demonstrate diastolic pressure readings predominantly 120 or more, which warrants a 40 percent evaluation.  From November 9, 2011, his blood pressure appears to have markedly improved with treatment.  While the Veteran's condition has improved more recently, the evidence of record indicates that his overall picture warrants a 40 percent rating for the entire appeal period.  

Resolving doubt in favor of the Veteran, the Board finds that he is entitled to a 40 percent rating for his hypertension.

C.  Headaches

The Veteran contends that he is entitled to an initial compensable rating for his service-connected headaches related to his TBI.  Resolving doubt in favor of the Veteran, the Board finds that he is entitled to a 30 percent initial evaluation for his headaches.

The Veteran's headaches are rated under Diagnostic Code 8045-8100.  Hyphenated Diagnostic Codes are used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2016).  Diagnostic Code 8045 pertains to residuals of TBI.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2016).  Diagnostic Code 8100 pertains to migraines.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2016).  The Veteran's headaches are rated by analogy to migraines.

Under Diagnostic Code 8100, migraines are rated at: 0 percent for migraines with less frequent attacks, 10 percent for migraines with characteristic prostrating attacks averaging one in 2 months over last several months, 30 percent for migraines with characteristic prostrating attacks occurring on an average once a month over last several months, and 50 percent for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

In August 2009, the Veteran described his headaches as "tension type and/or throbbing felling" that require medication to ease the symptoms.  He reported that he could still go to work during a headache.  He stated that he experienced them on average four times per week, and each lasted approximately four hours.  He reported no numbness, tingling, or burning sensations.  He had no experiences of weakness or paralysis.  Medication relieved, but not resolve the symptoms.  The physician noted that the headaches can be debilitating, but failed to specify frequency.

In an October 2011 VA examination, the examiner noted that the Veteran suffered from no prostrating attacks, but did not describe the frequency or severity of the headaches with sufficient detail.

In a November 2011 VA examination, the Veteran stated that his headaches were frontotemporal, bilateral, and throbbing with a severity of 7-8 out of 10.  He stated that he had two or three per week with a two hour duration.  The Veteran reported that he was forced to leave work to return home approximately two or three times per month due to symptoms.  There was no associated nausea or vomiting, but there was some dizziness with positional change.

In a November 2015 VA examination, the Veteran seemed to improve, and did not attest to prostrating headaches, and stated that he did not miss work due to the headaches.  Instead, he would lie down in the conference room at work until the dizziness from the headache subsided.  That usually lasted approximately 10 minutes.  There was no indication as to how frequently these incidents occurred.  The Veteran experienced pulsating or throbbing pain on both sides of the head with resulting photophobia and dizziness.

Upon consideration of the evidence of record, the Board finds that the Veteran's service-connected headache disability has more nearly approximated the criteria for a 30 percent initial rating under Diagnostic Code 8100.  The evidence demonstrates that the Veteran's headache disability has, since his award of service connection, been tantamount to migraines with characteristic prostrating attacks occurring on an average once a month over last several months. 38 C.F.R. § 4.124a, Diagnostic Code 8100.  While the Veteran's condition appeared to improve in the November 2015 VA examination, the Board is considering his overall condition in awarding an increased initial rating. 

At the outset, the Board notes that neither the rating criteria nor the Court has defined "prostrating." However, "prostration" is defined as "extreme exhaustion or powerlessness," Dorland's Illustrated Medical Dictionary 1554 (31st ed. 2007), or as "physically or emotionally exhausted," Webster II New College Dictionary 889 (3rd ed. 2001).  In the instant case, the Veteran's reported symptoms have been relatively consistent during the pendency of his appeal, which include photophobia, and dizziness.  This symptomatology has been found to meet the criteria for migraine-type headaches.  Further, the evidence suggests that the Veteran has experienced severe headaches at least once a month since his award of service connection.  The headaches could be debilitating, according to a service treatment record, though exact estimates as to frequency were not provided.  Instead, the Veteran stated that he left work due to the headaches approximately two to three times per month.  While this does not necessarily indicate that each attack was prostrating in nature, it certainly speaks to the degree of severity of his symptoms.  Thankfully, it appears from the most recent VA examination that the Veteran's symptoms have eased, and he did not report missing work, or similarly debilitating attacks. 

The Board has considered the probative medical and lay evidence of record regarding the Veteran's headaches, and whether a higher rating may apply.  The Veteran's symptomatology during the appeals period most closely approximates the 30 percent rating since the date of claim.  The evidence regarding the Veteran's headaches is at least in equipoise, and doubt must be resolved in favor of the Veteran.  The Board finds that a 30 percent initial rating is appropriate.  


D.  PTSD

The Veteran contends that his PTSD warrants an evaluation in excess of 10 percent prior to November 9, 2015, and in excess of 50 percent thereafter.  After a thorough review of the medical and lay evidence of record, the Board finds that the Veteran's PTSD is entitled to a 50 percent initial rating, and a 70 percent rating since November 9, 2015. 

The Veteran's PTSD is rated under Diagnostic Code 9411, 38 C.F.R. § 4.130.  A 10 percent rating is warranted when there is occupational an social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication. 

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that those symptoms have resulted in the type of occupational and social impairment associated with that percentage.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).

In September 2010, a physician who previously treated the Veteran attested to the moderate severity of his PTSD.  The Veteran manifested symptoms of insomnia, decreased concentration and memory, irritability, mood volatility, startle reaction, social avoidance, avoidance of discussion of related subjects, paranoid ideation, decreased intimacy, frequent panic attacks, and obsessive rituals.  She noted that the Veteran continued to experience relapses that would manifest with quasi-manic symptoms.

In May 2010, the Veteran underwent a VA examination regarding his PTSD.  The Veteran was neatly groomed and dressed.  He behaved normally, and was polite, pleasant, and cooperative.  His speech was normal in rate and tone.  The Veteran did not endorse hallucinations, delusions, paranoia, or ideas of reference.  He did not have suicidal or homicidal ideation.  The Veteran experienced recurrent recollection of the traumatic event, recurring dreams of the event, intense distress at exposure to similar events.  He avoided stimuli associated with the trauma, including association with the trauma, activities that aroused the event, and felt detached from others.  The Veteran had difficulty falling or staying asleep, irritability or outbursts of anger, an exaggerated startle response, difficulty concentrating, and hypervigilance.  The examiner assessed occupational and social impairment with an occasional decrease in work efficient and intermittent inability to perform occupational tasks.  The examiner noted symptoms of depression, anxiety, panic attacks weekly or less often, chronic sleep impairment, mild memory loss, nightmares, intrusive memories, hypervigilance, and irritability.

In September 2010, the Veteran's spouse submitted a lay statement describing the symptoms of his PTSD.  She described his irritation, paranoia, anxiety and depression, as well as his chronic sleep problems and flashbacks.  

In November 2015, the Veteran underwent another VA examination that demonstrated worsening symptoms of PTSD.  The Veteran was diagnosed with PTSD, a generalized anxiety disorder, unspecified depressive disorder, panic disorder, and alcohol use disorder.  His PTSD was characterized by irritability, intrusive memories, hypervigilance, and nightmares.  His depression was characterized by depressed mood and thoughts of death.  Both were characterized by irritability and insomnia.  Generalized anxiety disorder is characterized by anxiety and worry that is difficult to control, irritability, tension, and insomnia.  Panic Disorder is characterized by attacks of severe fear, sweating, rapid breathing and heart rate.  Alcohol Abuse is characterized by excessive alcohol consumption.  The examiner noted that his TBI caused balance issues, headaches, memory problems, and difficulty finding words.  The Veteran's condition was assessed as occupational and social impairment with reduced reliability and productivity.  He continued to experience recurrent and intrusive memories and dreams of the traumatic events.  There was also avoidance of distressing memories, thoughts, or feelings about the events.  He demonstrated persistent and exaggerated negative beliefs or expectations about himself, others or the world.  He expressed feelings of detachment from others.  The Veteran also demonstrated irritable behavior, hypervigilance, exaggerated startle response, and sleep disturbance.

While the VA examination in May 2010 does not assess the Veteran with symptoms more than mild PTSD, the examiner did not take into consideration prior evidence of more serious symptoms expressed near the end of service.  Furthermore, when taken in conjunction with the credible, probative lay statements associated with the record, the Veteran's condition more closely resembled that of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  The lay statements of record are consistent with these symptoms.  An evaluation in excess of 70 percent, however, is not warranted for this time as the symptoms of record prior to November 9, 2015 do not amount to occupational and social impairment with deficiencies in most areas.  Additionally, consideration of cognitive and neurobehavioral symptoms attributed to TBI in rating the Veteran's PTSD would be inappropriate as it would constitute pyramiding.

The Veteran demonstrated worsening symptomatology during his examination in November 2015, including, but not limited to, thoughts of death.  The Veteran demonstrated in the November 2015 occupational and social impairment with deficiencies in most areas, a marked worsening from previous examinations.  Such heightened symptoms warrant an increased rating, but have not demonstrated a total occupational and social impairment for the purposes of evaluation.  

The evidence regarding the Veteran's PTSD is at least in equipoise prior to November 9, 2015, and doubt must be resolved in favor of the Veteran.  The Board finds that a 50 percent rating, but no higher, is appropriate prior to November 9, 2015.  As the probative evidence of record weighs against a total occupational and social impairment thereafter, the benefit of the doubt rule does not apply.  The Board finds that a 70 percent evaluation is appropriate since November 9, 2015.

E.  Hypopituitarism

The Veteran contends that he is entitled to a rating in excess of 10 percent for his hypopituitarism, which resulted from his service-connected TBI.  After a thorough review of the evidence, the Board finds that a rating in excess of 10 percent is not warranted.

The Veteran's condition is rated by analogy under Diagnostic Code 7905 for hypoparathyroidism.  While this Diagnostic Code does not specifically address the Veteran's disability, the current regulations do not have a specific Diagnostic Code for hypopituitarism.  The code for hypoparathyroidism is used as it is most closely related to the Veteran's present condition.  As such, the Veteran's hypopituitarism is properly rated as Diagnostic Code 7999-7905, which reflects the rating by analogy for a disability not specifically listed in the regulations.  Hyphenated Diagnostic Codes are used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2016).  The use of "99" affixed to the end of a Diagnostic Code indicates a condition not specifically listed under the rating schedule, and thus rated by analogy to a condition within that section of the code.

Under Diagnostic Code 7905, a 10 percent rating is warranted if continuous medication is required for control.  A 60 percent rating is warranted for marked neuromuscular excitability, or; paresthesias (of arms, legs, or circumoral area) plus either cataract or evidence of increased intracranial pressure.  A 100 percent rating is warranted for marked neuromuscular excitability (such as convulsions, muscular spasms (tetany), or laryngeal stridor) plus either cataract or evidence of increased intracranial pressure (such as papilledema).  As applied to a rating by analogy, these categories represent overall severity and impairment of the disability on the Veteran, both occupationally and socially.  Instead of focusing on the symptoms listed, which are specific to hypoparathyroidism, the Board instead will find a 10 percent rating appropriate for overall mild symptomatology, including continuous medication for control.  A 60 percent rating will be appropriate for moderately severe overall symptoms.  A 100 percent rating, or complete incapacity, will be considered for serious symptomatology resulting from the Veteran's hypopituitarism.

The Veteran's service treatment records do not demonstrate moderately severe or severe symptomatology attributable to his hypopituitarism.  His post-service records are similarly silent with respect to these more severe symptoms analogous to those listed in the rating schedule.  In August 2011, a private physician stated that continuous medication will be required for this condition, however, did not discuss the severity of the symptomatology in depth.  

In a November 2015 VA examination, the examiner similarly noted more mild symptomatology overall, but corrected the diagnosis to hypogonadism and growth hormone deficiency.  While the Veteran will require continuous medication for control, he has not had surgery for the condition, nor has he had any other type of treatment.  He has no signs of Cushing's syndrome, no signs of acromegaly, diabetes insipidus, Addison's disease, or other endocrine conditions.  The Veteran did not have benign or malignant neoplasm or metastases.  The condition, as assessed, would have no functional impact over the Veteran's ability to work.

While the Veteran believes that his condition is entitled to a higher evaluation, the medical evidence of record does not establish such heightened symptomatology.  A veteran may certainly testify to symptoms of an ongoing illness, but he is not competent to give medical opinions regarding his condition.  The competent, probative medical evidence of record establishes no more than continuous medication required for control of his endocrine condition, which is mild overall and falls squarely into the 10 percent rating.

As the weight of the probative evidence of record is against an increased rating, the benefit of the doubt doctrine need not be applied.  The Board has considered other diagnostic codes that may warrant a higher rating, though none more closely approximate the symptoms associated with the Veteran's condition and would afford a higher evaluation.  After consideration of the medical and lay evidence of record, the Board finds that the Veteran's endocrine condition does not warrant a rating in excess of 10 percent.

III.  Earlier Effective Date

The Veteran contends that he is entitled to an earlier effective date for the grant of service connection for hypopituitarism.  After a thorough review of the evidence, the Board finds that he is not entitled to an earlier award.

The provisions for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, the effective date of the award of an evaluation based on an original claim, a claim reopened after a final disallowance, or a claim for an increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A.    § 5110; 38 C.F.R. § 3.400. 

The Veteran filed his claim for an endocrine condition as secondary to his TBI on July 10, 2012.  While it is a consequence of his TBI, and arose prior to the date of filing, the Veteran is not entitled to an earlier effective date merely because the condition preceding filing the claim.  As such, the date of filing of his original claim is the earliest that his effective date may be set for the grant of service connection.  The Board finds that the Veteran is not entitled to an earlier effective date for this disability. 	


ORDER

1.  Entitlement to an initial rating in excess of 40 percent for a TBI prior to November 9, 2011, and in excess of 70 percent since November 9, 2011 is denied.

2.  Entitlement to an initial rating of 40 percent for hypertension is granted.

3.  Entitlement to an initial rating of 30 percent, but no higher, for service-connected headaches is granted. 

4.  Entitlement to an initial rating of 50 percent, but not higher, for PTSD prior to November 9, 2015 is granted.

5.  Entitlement to a rating in excess of 70 percent for PTSD since November 9, 2015 have not been met.  

6.  Entitlement to an initial rating in excess of 10 percent for service-connected hypopituitarism is denied.

7.  Entitlement to an effective date earlier than July 10, 2012 for the grant of service connection for hypopituitarism is denied.  




____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


